Citation Nr: 1121545	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-31 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for residuals of a broken toe, right foot. 

3.  Entitlement to service connection for residuals of a broken neck.

4.  Entitlement to service connection for a respiratory disability, to include as secondary to asbestos exposure.

5.  Entitlement to an increased disability rating for hemorrhoidal tags, currently evaluated as noncompensable (0 percent).

6.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1961 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for a broken neck, left foot disability, broken toe of the right foot, a respiratory disability, and TDIU, and continued a 0 percent rating for hemorrhoidal tags.  The Veteran testified at a Board hearing at the RO in July 2010 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.


FINDINGS OF FACT

A Social Security Administration record shows that the Veteran died in May 2011.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Board received information from the Social Security Administration indicating that the Veteran died on May [redacted], 2011, during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include 'a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ....'  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).


ORDER

The appeal for service connection for a left foot disability is dismissed.

The appeal for service connection for residuals of a broken toe, right foot is dismissed. 

The appeal for service connection for residuals of a broken neck is dismissed.

The appeal for service connection for a respiratory disability, to include as secondary to asbestos exposure is dismissed.

The appeal for an increased disability rating for hemorrhoidal tags, currently evaluated as noncompensable (0 percent) is dismissed.

The appeal for TDIU is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


